Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations of claim 6 stating “an elastic fixing part that is fixed to the flange part…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations of claim 19 stating “an elastic fixing part that is fixed to the flange part…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Specification
The disclosure is objected to because of the following informalities:

The specification discloses (at paragraph 290) that the flange part of the discharge cover is indicated by numeral 691f. The specification further discloses (at paragraph 297) that an elastic fixing part 6012 is fixed to the flange part 691f. However, FIG. 23-24 to which the cited paragraphs are drawn shows that elastic fixing part 6012 is fixed to a chamber part 691e rather than the flange part. Further, none of the other embodiments (see FIG. 12, 18, 20 for example) teach an elastic fixing part fixed to the flange of the discharge cover.
Therefore it is necessary that the specification (particularly the numerals associated with the fixing part and the flange) be corrected to properly indicate which portion of the discharge cover the elastic fixing part is to be fixed.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 17 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim set recites the terms “front”, “forward”, and “rear” throughout the claims; however it is has not been established what part of the compressor is the rear or the front.
	Claims 2 and 14 recite “…a compression space configured to compress refrigerant…”; it is not clear how a space alone can be configured to compress a fluid.
Claim 11 recites the limitation "the compression body" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ha et al (US PGPub No. 2017/0321674).

Ha teaches:

limitations from claim 1, a linear compressor (10) comprising: a shell (101) having a cylindrical shape that extends in an axial direction (FIG. 1, 4; paragraph 29); a compressor body (100) disposed within the shell; a first shell cover (102) coupled to a rear end of the shell; a second shell cover (103) coupled to a front end of the shell and spaced apart from the first shell cover in the axial direction (FIG. 4); a first support device (300) coupled to a front portion of the compressor body and configured to support the compressor body; and a second support device (200) disposed between the compressor body and the first shell cover and configured to support the compressor body in the axial direction (FIG. 4; paragraph 81), wherein the first support device is disposed between an inner circumferential surface of the shell and the compressor body and configured to support the compressor body in a radial direction of the shell (FIG. 4; paragraph 81);

limitations from claim 2, wherein the compressor body (100) comprises a discharge cover (160), the discharge cover defining a compression space (P) configured to compress refrigerant therein (paragraph 48) and a discharge space (160a-b, see paragraph 51) configured to receive refrigerant discharged from the compression space;

limitations from claim 3, wherein the compression body (100) comprises a frame (110) coupled to the discharge cover, the discharge cover comprising: a flange part coupled to a front surface of the frame; and a chamber part that extends forward from the flange part in the axial direction and that defines the discharge space therein (see FIG. 10 as annotated below), and wherein the first support device has a first end coupled to an outer surface of the chamber part (see FIG. 12 at 323-324) and a second end coupled to the inner circumferential surface of the shell (FIG. 4 at 440; paragraph 147 for example);


    PNG
    media_image1.png
    562
    565
    media_image1.png
    Greyscale



limitations from claim 4, wherein the compressor body (100) and the second shell cover (103) are disposed adjacent to each other in the axial direction (see FIG. 4), and wherein a front surface (at 169; FIG. 10) of the chamber part corresponds to a front-most portion (towards cover 103) of the compressor body in the axial direction (FIG. 4 and FIG. 12);

limitations from claim 9, wherein the discharge cover (160) comprises a partition sleeve that partitions the discharge space into an inner space and an outer space defined outward relative to the inner space in the radial direction (see annotated FIG. 4 below);


    PNG
    media_image2.png
    792
    606
    media_image2.png
    Greyscale


limitations from claim 10, wherein the compressor body comprises a discharge cover (160) disposed at a front-most portion of the compressor body facing the second shell cover (103; FIG. 4), the discharge cover comprising a plurality of covers that are laminated (see annotated FIG. 4 below which teaches three laminated (layered) cover portions), and wherein the first support device is disposed between the inner circumferential surface of the shell (101) and an outermost cover among the plurality of covers (at 166-167; FIG. 12);

limitations from claim 11, wherein the first support device (300) comprise a pair of first support devices (see 312, 380; FIG. 11 for example) that are spaced apart from each other by a predetermined angle (see FIG. 11) and arranged along a circumferential direction of the compression body, each of the pair of first support devices connecting the inner circumferential surface of the shell (at 440) to the compressor body (paragraph 146, 148-149);

limitations from claim 12, wherein the first support device (300) comprises: a support leg (330; FIG. 12); a buffer pad (340, 325 alternatively) disposed between an end of the support leg and the compressor body (see FIG. 12); an elastic member (310) having a first end coupled to the support leg (via 320); and a shell seat (440) that is coupled to a second end of the elastic member and that is seated on the inner circumferential surface of the shell (see FIG. 13);

limitations from claim 13, wherein the shell seat comprises: a bottom part (440) that contacts the inner circumferential surface of the shell; and a support sleeve (380) that extends from a top surface of the bottom part toward the support leg (see FIG. 13) and that is inserted into the elastic member (see FIG. 13; paragraph 147-150);

limitations from claim 14, wherein the compressor body (100) comprises a discharge cover (160), the discharge cover defining a compression space (P) configured to compress refrigerant therein (paragraph 48) and a discharge space (160a-b, see paragraph 51) configured to receive refrigerant discharged from the compression space; and a frame (110) coupled to the discharge cover (see FIG. 4; paragraph 63), wherein the discharge cover comprises: a flange part coupled to a front surface of the frame, a chamber part that extends forward from the flange part in the axial direction and that defines the discharge space (see annotated FIG. 10 below), and a support device fixing part (166; FIG. 10-12) that extends forward from the chamber part in the axial direction, and wherein the first support device (300) has a first end coupled to an outer surface of the support device fixing part (via spring connection part 320) and a second end coupled to the inner circumferential surface of the shell (via part 312, buffer 380, and bracket 440; FIG. 4 and 10);

    PNG
    media_image1.png
    562
    565
    media_image1.png
    Greyscale



limitations from claim 15, wherein each of the flange part, the chamber part, and the support device fixing part has a circular shape (see FIG. 11), wherein an outer diameter of the chamber part is less than an outer diameter of the flange part, and wherein an outer diameter of the support device fixing part is less than the outer diameter of the chamber part (see FIG. 4 and 10);

limitations from claim 16, a linear compressor (10) comprising: a cylinder (120) that extends in an axial direction; a piston (130) accommodated in the cylinder and configured to reciprocate relative to the cylinder (paragraph 43); a frame (110) that accommodates the cylinder therein; a discharge cover (160) that is coupled to the frame and that defines a discharge space (P) configured to receive refrigerant compressed by the piston (paragraph 48); a shell (101) that accommodates the cylinder, the frame, and the discharge cover therein (see FIG. 4); and a support device (300) disposed radially between the discharge cover and the shell (at 166-167; FIG. 12) and disposed at an outside of the discharge space in a radial direction of the shell (the spring 310 of the device 300 extends radially further than any point of the discharge cover 160);

limitations from claim 17, wherein the discharge cover (160) comprises a cover housing that is fixed to a front surface of the frame, the cover housing comprising: a flange part coupled to the front surface of the frame; and a chamber part that extends forward from the flange part in the axial direction and that defines the discharge space (see annotated FIG. 10 below), and wherein the support device has a first end (at 320) coupled to an outer surface of the chamber part (at 166) and a second end coupled to an inner circumferential surface of the shell at 440; see FIG. 4 and 12);


    PNG
    media_image1.png
    562
    565
    media_image1.png
    Greyscale



limitations from claim 20, wherein the first support device (300) comprise a pair of first support devices (see 312, 380) that are spaced apart from each other by a predetermined angle (see FIG. 11) and arranged along a circumferential direction of the compression body, each of the pair of first support devices connecting the inner circumferential surface of the shell to the flange part (indirectly via spring 310 and portions 320; paragraph 146, 148-149);



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al (US PGPub No. 2017/0321674) as applied to claims 1-3 and 16-17 above, and as further evidenced by Ki et al (US PGPub No. 2015/0184651).

Ha teaches:

limitations from claims 5 and 18, wherein the flange part defines a plurality of coupling holes (see FIG. 11), and wherein the plurality of coupling holes are spaced apart from one another by a same interval and arranged along a circumferential direction of the flange part (see FIG. 11); and

Ha teaches that the discharge cover (160) is attached to the frame (110) via the use of coupling members, and teaches holes equally spaced about the cover on the frame side (FIG. 11) but does not explicitly teach that the coupling members are received in the holes at different points of the frame; However, the examiner maintains that it is commonly known in the art of linear compressors to provide coupling members through holes of the compressor frame and discharge cover in order to couple the two components (see for evidence FIG. 1 of Ki below), and it would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide such a coupling in the compressor of Ha to join the to join the cover and frame in a known manner.


    PNG
    media_image3.png
    710
    584
    media_image3.png
    Greyscale


Allowable Subject Matter

Claims 6-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 6, the prior art does not teach an elastic fixing part that is fixed to a flange part of a discharge cover, and wherein the flange part is coupled to a front surface of a compressor frame as in claim 3 from which claim 6 depends. The closest prior art to Ha discloses a number of compressor embodiments including a support member 300; However, in each instance the support member is attached to a portion of the discharge cover different than a flange part.
Regarding claim 19, the prior art does not teach an elastic fixing part that is fixed to a flange part of a discharge cover, and wherein the flange part is coupled to a front surface of a compressor frame as in claim 17 from which claim 19 depends. The closest prior art to Ha discloses a number of compressor embodiments including a support member 300; However, in each instance the support member is attached to a portion of the discharge cover different than a flange part.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Park (US PGPub 2005/0201875) teaches a linear compressor with an axial end support 70;
Kim (US Patent 8,678,788) teaches a linear compressor with radial elastic supports 120, 140.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746